





Exhibit 10-G-3




Amendment to Description of Director Compensation as of January 1, 2017


Effective January 1, 2017, the Board of Directors approved an increase in Board
annual retainer compensation to $315,000 from the current $250,000 and approved
increases in the Presiding Director and certain Committee chair fees.
Specifically, the Board of Directors:
•
Increased from $250,000 to $315,000 the annual retainer for Board service, while
requiring $215,000 of the annual retainer to be mandatorily deferred into
Restricted Stock Units under the 2014 Stock Plan for Non-Employee Directors.
Previously, 60% of the annual retainer was mandatorily deferred into Restricted
Stock Units. Consequently, the entire increase of $65,000 in annual retainer
fees is mandatorily deferred under the 2014 Stock Plan for Non-Employee
Directors.



•
Increased the Presiding Director fee to $50,000 from $30,000.



•
Increased the Audit Committee chair fee to $30,000 from $25,000.



•
Increased the Committee chair fees to $20,000 from $15,000 for the following
Committees: Finance, Nominating and Governance, and Sustainability and
Innovation (the Compensation Committee chair fee remains unchanged at $25,000).



A review of director compensation at companies similarly situated to Ford
indicated that Ford was below the median levels paid to directors. This increase
is consistent with Ford’s philosophy of paying its directors near the top level
of leading companies in order to continue to attract quality directors in a
difficult environment.
Survey data also indicated that our fees for the Presiding Director position and
the Committee chairs listed above were below competitive levels. The Board
approved the additional compensation for the Presiding Director and the chairs
of each of the Committees, as shown above, to be reasonably competitive with
leading companies.










